Appellant’s motion for stay of proceedings in publication of decision pending review on certiorari to Supreme Court of the United States is treated as an application for rehearing of this Court’s opinion of October 6, 1977. Appellant’s request is denied. To the extent that appellant’s request for relief also includes a prayer that this Court stay publication of its decision of October 6, 1977, said request has become moot, since the opinion has now been published. See 401 Mich 252; 258 NW2d 20 (1977).